Citation Nr: 1745714	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a prostate disability.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

In October 2015 and June 2017, the case was decided in part and remanded in part for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

In June 2017, the Board remanded the issues on appeal for new VA addendum opinions because the previous examinations were inadequate and did not comply with the October 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  While the Veteran, through his representative, submitted a signed July 2017 form acknowledging receipt of a supplemental statement of the case (SSOC) and requesting expedited processing, VA addendum opinions and an SSOC are not of record.  Therefore, the appeal must be remanded again for compliance with the previous directives and/or association of these records with the Veteran's claims file.  Id.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the prostate disability and sleep apnea on appeal; this specifically includes treatment records from the VA North Texas Health Care System from February 2016 to the present.

2. After completing directive (1), the AOJ should return the claims file to the December 2015 VA examiner for an addendum opinion regarding the nature, extent and etiology of any current diagnosed prostate disability.  Based on the record, the examiner should provide responses to the following:

(a) Identify all diagnosed prostate disabilities.

(b) As to any/each diagnosed prostate disability, is it at least as likely as not (a 50% or higher degree of probability) that the prostate disability is related to service?  The rationale for this opinion must include some discussion of the Veteran's statements and testimony, to include his reports of continuous symptoms since service.  It should be noted that the Veteran is a registered nurse.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should return the claims file to the December 2015 VA examiner for an addendum opinion regarding the nature, extent and etiology of sleep apnea.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is proximately due to his service-connected bronchial asthma and/or sinusitis with allergic rhinitis?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea has been aggravated by his service-connected bronchial asthma and/or sinusitis with allergic rhinitis?  Aggravation is an increase in severity beyond the natural progress of the disorder.

It is requested that the rationale for these opinions include some discussion of the Veteran's statements and testimony, to include his credible reports of snoring during service.  It should be noted that the Veteran is a registered nurse.

4. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claim for service connection for a prostate disability, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




